Title: From James Madison to Lewis A. Tarascon, 24 July 1824
From: Madison, James
To: Tarascon, Lewis A.


        
          Sir
          Montpellier July 24. 1824
        
        I have recd your letter of the 3d. instt. with a copy of your printed Address relating to the establishment of a road from the Missouri, to the Columbia rivers.
        The subject embraces so many points on which I am insufficiently informed, that I can not undertake a precise answer to your request of my opinion. I can only say generally that I approve of road & canal communications in all cases where natural ones are defective, & a competent authority exists, with means that can be spared from objects more important or more urgent. A direct communication between the Atlantic & Pacific Oceans thro’ the U. S. presents advantages so striking & so extensive, that a disposition may be presumed every where to favor it as far & as fast as a maturity of circumstances may be thought to warrant.
      